DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  Claims 4 and 12 recites “…. comprises a least one of…”. Examiner believes this should read “…comprises at least one of…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,156,629 (Shane) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips)
	Claim 1: Shane, a removeable and adjustable prosthetic insert, discloses a multi-layer prosthetic socket (Fig. 2, pneumatic prosthetic insert 10 within socket of a prosthesis 12), comprising: a premade outer shell socket with an inner surface contour (Fig. 2 rigid socket of prosthesis 12); a customized prosthetic insert socket (Fig. 1, see also Col. 3,  prosthetic insert 10 provides a custom fit) with: an outer contour that corresponds to the inner surface contour of the premade outer shell socket (Fig. 1, see also Col. 3,  prosthetic insert 10 is adapted for positioning within the socket of the prosthesis), an inner contour that corresponds to a residual limb surface contour of a residual limb of a patient (Fig. 1, see also Col. 3,  prosthetic insert 10 provides a custom fit), fastener-receiving apertures reinforced with a reinforcement material, and a plurality of bladders (Fig. 2, voids 20) formed within the prosthetic insert socket (Fig. 2, prosthetic insert 10) to be selectively filled to apply pressure on the residual limb of the patient (Col. 3, inflatable nature of insert 10 allows adjustment for bodily changes that occur with time)
	Shane is silent on an attachment puck. Slemker, a shuttle lock for maintain a patient’s residual limb in a socket, discloses an attachment puck (Figs. 1-2, lower housing plate 46) integrated within the premade outer shell socket (Fig. 1, see also Col. 5, hard outer socket 12), the attachment puck comprising: thru-bores (Fig. 1, four threaded holes 32) to receive fasteners (Fig. 1, screws 40) to fasten the premade outer shell (Fig. 1, see also Col. 5, socket 12) to the customized prosthetic insert socket (Fig. 1, suspension sleeve 14), and attachment features (Fig. 1, pyramid plate 36) for fastening a prosthetic limb to the attachment puck; 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket of Shane with an integrated attachment puck (Slemker, lower housing plate 46) to form a secure connection between the residual limb and the prosthesis. 
	Shane and Slemker are silent on a bladder control device to control the selective filling of the plurality of bladders in the prosthetic insert socket
	Phillips, a socket insert having a bladder system, discloses a bladder control device (Fig. 3, pump 308) to control the selective filling of the plurality of bladders (Fig. 3, cell array 302) in the prosthetic insert socket (Fig. 2, socket insert 202)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Shane, prosthetic insert 10) with a bladder control device (Phillips, Fig. 3, pump 308) to control volume at specific locations within a socket (Phillips, paragraph 0024). 
	Claim 3: Shane and Slemker are silent on a pump.  Phillips discloses the bladder control device comprises a pump (Fig. 3, pump 308) to control the selective filling of the bladders (Fig. 3, cell array 302) with a fluid (Paragraph 0072).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the multi-layer prosthetic socket of Shane with a pump (Phillips, Fig. 3, pump 308) to pump fluid to individual cells or bladders. 
Claim 5:  The claimed phrase “is three dimensionally printed via a three-dimensional printer” is being treated as a product by process limitation; that is, that the prosthetic insert socket is made via 3D printing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
 Thus, even though Shane is silent as to the 3D printing process, it appears that the product Shane would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are preferable made of a flexible material. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,156,629 (Shane) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent Application Publication 2017/0209290 A1 (Birgistorrir)
	Claim 2: Shane, Slemker, and Phillips are silent on an o-ring between the prosthetic inner socket and the premade outer shell socket.  
	Birgisdottir, an adjustable seal system discloses, an O-ring between the prosthetic insert socket and the premade outer shell socket (Fig. 2, seal component 22).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert 10 of Shane with the seal component 22 as taught by Birgisdottir to form a sealing interface between a residual limb and a prosthetic socket (Birgisdottir, abstract)
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,156,629 (Shane) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent Application 2020/0390568 A1 (Joseph)
	Claim 4: Shane, Slemker, and Phillips are silent on the premade outer shell socket comprises at least one of fiberglass and carbon fiber.
	Joseph, a prosthetic socket, discloses the premade outer shell socket (Fig. 1, socket 100) comprises at least one of fiberglass and carbon fiber (Paragraph 0017, various additives can be incorporated into the thermoplastic to improve strength including carbon fiber and fiberglass)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket of Shane with fiberglass or carbon fiber, as taught by Joseph, to improve strength (Joseph, paragraph 0017). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,156,629 (Shane) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent Application Publication 2019/0117420 A1 (Storup)
Claim 6: Shane, Slemker, and Phillips are silent on a perspiration collection subsystem.  
Storup, a heat and sweat management system, discloses a perspiration collection subsystem (Fig. 1, heat management system 105) to expel perspiration from the customized prosthetic insert socket.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Shane, pneumatic prosthetic insert 10) with a perspiration collection subsystem (Stroup, Fig. 1, heat management system 105) to protect the residual limb from blisters and skin irritation (Storup, paragraph 0003)
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,156,629 (Shane) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent Application 2021/0386565 A1 (Smith)
Claim 7: Shane, Slemker, and Phillips are silent on the inner contour of the outer shell socket is asymmetrical. 
Smith discloses the inner surface contour of the premade outer shell socket is asymmetrical (Paragraph 0077, inner surface of rigid socket 150 can have a contour and dimension that that match the shape and dimension of residual limb 190). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket of Shane with an asymmetrical inner contour, as taught by Smith, to improve socket fit. 
Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0386565 A1 (Smith) in view of US Patent 6,361,569 B1 (Slemker)
	Claim 8: Smith discloses a prosthetic system, comprising: a premade outer shell socket with an asymmetric inner surface contour (Fig 1c, see also Paragraph 0077, inner surface of rigid socket 150 can have a contour and dimension that that match the shape and dimension of residual limb 190); and a customized prosthetic insert socket (Fig. 1c, flexible inner socket 100) with: an outer contour that corresponds to the asymmetric inner surface contour of the premade outer shell socket, and an inner contour that corresponds to a residual limb surface contour of a patient (Fig. 1c, see also paragraph 0078, flexible inner socket 100 can have a shape matching the contour of the inner surface of prosthetic socket 150 and the anatomical shape of the residual limb), wherein the outer contour of the customized prosthetic insert socket and the asymmetric inner surface contour of the premade outer shell socket interact to selectively secure the customized prosthetic insert socket within the premade outer shell socket (Paragraph 0079, flexible inner socket 100 can be attached on the inner surface of the prosthetic socket 150).
	Shane is silent on an attachment puck to facilitate fastening of a prosthetic limb to the premade outer shell socket
	Slemker discloses an attachment puck (Figs. 1-2, lower housing plate 46) to facilitate fastening of a prosthetic limb to the premade out shell socket (Fig. 1, pyramid plate 36 attaches prosthetic limb to prosthetic limb socket assembly 10). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket of Smith with an integrated attachment puck (Slemker, lower housing plate 46) to form a secure connection between the residual limb and the prosthesis.
Claim 13: The claimed phrase “is three dimensionally printed via a three-dimensional printer” is being treated as a product by process limitation; that is, that the prosthetic insert socket is made via 3D printing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
 Thus, even though Smith is silent as to the 3D printing process used to create the prosthetic insert socket, it appears that the product Joseph would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are preferable made of a flexible material. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0386565 A1 (Smith) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2003/0181990A1 (Phillips).
	Claim 9: Smith and Slemker are silent on a plurality of bladders. 
	Phillips discloses a plurality of bladders (Fig. 3, cell array 302) within the prosthetic insert socket (Fig. 2, socket insert 202) to be selectively filled and unfilled (Paragraph 0072, control system 216 pumps fluid to individual cells)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to prosthetic insert socket (Joseph, Fig. 1c, flexible inner socket 100) with a plurality of bladders (Phillips, cell array 302) to control volume within specific areas of a socket (Phillips, paragraph 0024)
	Claim 10: Smith and Slemker are silent on a bladder control device. 
	Phillips discloses a bladder control device (Fig. 3, pump 308) to control the selective filling of the plurality of bladders (Fig. 3, cell array 302) in the prosthetic insert socket (Fig. 2, socket insert 202)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Joseph, Fig. 1c, flexible inner socket 100) with a bladder control device (Phillips, Fig. 3, pump 308) to control volume at specific locations within a socket (Phillips, paragraph 0024). 
	Claim 11: Smith and Slemker are silent on an electrically controlled pump. 
	 Phillips discloses that the bladder control device comprises an electrically controlled pump (Fig. 3, pump 308 powered by battery 306 and controlled by CPU 304)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Joseph, Fig. 1c, flexible inner socket 100) with an electrically controlled pump (Phillips, Fig. 3, pump 308) to control volume at specific locations within a socket (Phillips, paragraph 0024).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0386565 A1 (Smith) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2020/0390568A1 (Joseph)
	Claim 12: Smith and Slemker are silent on the outer shell socket being comprising at least one of fiberglass or carbon fiber
	Joseph, a prosthetic socket, discloses the premade outer shell socket (Fig. 1, socket 100) comprises at least one of fiberglass and carbon fiber (Paragraph 0017, various additives can be incorporated into the thermoplastic to improve strength including carbon fiber and fiberglass).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket (Smith, Fig 1c, rigid socket 150) with fiberglass or carbon fiber (Joseph, paragraph 0017) to improve strength (Joseph, paragraph 0017). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0386565 A1 (Smith) in view of US Patent 6,361,569 B1 (Slemker) in view of US Patent Application Publication 2019/0117420A1 (Storup)
Claim 14: Smith and Slemker are silent on a perspiration collection subsystem.  
Storup, a heat and sweat management system, discloses a perspiration collection subsystem (Fig. 1, heat management system 105) to expel perspiration from the customized prosthetic insert socket.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Smith, flexible inner socket 100) with a perspiration collection subsystem (Stroup, Fig. 1, heat management system 105) to protect the residual limb from blisters and skin irritation (Storup, paragraph 0003)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0145608 (Herr) in view of US Patent Application Publication 2020/0390568 A1 (Joseph) in view of Non-patent literature “Laser scanning system for 3D modelling of prosthesis inner surface” (Carpinteiro)
	Claim 15: Herr discloses a method comprising: determining a surface contour of a residual limb of a patient (Fig. 1, see also paragraph 0260, data pertaining to a biological body segment 102 of a subject 100 is obtained with an imaging device 104); selecting a premade outer shell socket of a particular size from a plurality of premade outer shell socket sizes based on a dimension of the surface contour of the residual limb of the patient (Paragraph 0075, pre-dimensioned outer layer is selected), determining an asymmetric inner surface contour of the selected premade outer shell socket; and printing, via a three-dimensional printer, a prosthetic insert socket with an inner contour that corresponds to the surface contour of the residual limb of the patient and an outer contour that corresponds to the asymmetric inner surface contour of the selected premade outer shell socket (Paragraph 0755, devices and methods described above can be applied equally well to the digital design and manufacturing of any biological segment and biomechanical interface attached thereto)
	Herr is silent on selecting a premade outer shell of a particular size based on the residual limb of the patient.
	Joseph discloses selecting a premade outer shell socket of a particular size from a plurality of premade outer shell socket sizes based on a dimension of the surface contour of the residual limb of the patient (Paragraph 0075, pre-dimensioned outer layer is selected)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of Herr with a step that includes selecting a premade outer shell socket based on the residual limb of the patient (Paragraph 0060, rigid prosthetic socket is sized and fitted to user’s residual limb) to 
	Herr and Joseph are silent on determining an asymmetric inner surface contour of the selected premade outer shell socket
	Carpinteiro discloses determining an asymmetric inner surface contour of the selected premade outer shell socket (Pages 31-40, see also Figs. 4.1 and 4.2, inside surface of prosthetic socket is scanned to produce 3D model). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of Herr in view of Medical Creations with a step that includes scanning the inner surface contour of the selected premade outer shell socket to increase accuracy during manufacturing. 
Claims 16, 17, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0145608 (Herr) in view of US Patent Application Publication 2020/0390568 A1 (Joseph) in view of Non-patent literature “Laser scanning system for 3D modelling of prosthesis inner surface” (Carpinteiro) in view of US Patent Application Publication 2003/0181990A1 (Phillips).
	Claim 16: Herr, Joseph, and Carpinteiro are silent on at least on a void within the prosthetic insert socket connected to a pump. 
	Phillips disclose printing at least one void (Fig. 3, cell array 302) within the prosthetic insert socket (Fig. 2A, socket insert 202) with a connection void to form a tube (Fig. 2A, fluid carrying tube 208) to connect the void to a pump (Fig. 3, pump 308) for inflating the void within the prosthetic insert socket.  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Joseph, Fig. 1C, flexible inner socket 100) with voids (Phillips, Fig. 3, cell array 302) connected to a pump (Phillips, Fig. 3, pump 308) by a tube (Phillips, Fig. 2A, fluid carrying tube 208) to control volume at specific locations within a socket (Phillips, paragraph 0024).
	Claim 17: Herr, Joseph, and Carpinteiro are silent on printing a void to connect to an electronic device via a tube.  
	Phillips disclose printing at least one void (Fig. 3, cell array 302) within the prosthetic insert socket (Fig. 2A, socket insert 202) with a connection void to form a tube (Fig. 2A, fluid carrying tube 208) to connect the void to an electronic device (Fig. 3, pump 308) for selectively filing and emptying the void within the prosthetic insert socket.  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert socket (Joseph, Fig. 1C, flexible inner socket 100) with voids (Phillips, Fig. 3, cell array 302) connected to a pump (Phillips, Fig. 3, pump 308) by a tube (Phillips, Fig. 2A, fluid carrying tube 208) to control volume at specific locations within a socket (Phillips, paragraph 0024).
	Claim 19: Herr, Joseph, and Carpinteiro are silent on a void selectively filled with a gas.
	Phillips, a socket insert having a bladder system, discloses selectively filling a void (Fig. 8, first cell 802) with a liquid (Paragraphs 0100, fluid medium within the cells is preferable a liquid or gel) 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify [BASE REFERENCE] with fluid filled cells, as taught by Phillips so that the fluid flows gradually when pressure is applied. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0145608 (Herr) in view of US Patent Application Publication 2020/0390568 A1 (Joseph) in view of Non-patent literature “Laser scanning system for 3D modelling of prosthesis inner surface” (Carpinteiro) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent 5,156,629 (Shane)
	Claim 18: Herr, Joseph, Carpinteiro, and Phillips are silent on void selectively filled with a gas. 
	 Shane discloses wherein the void (Fig. 2, void 20) is selectively filled with a gas (Fig. 2, valve 24 allows prosthetic insert 10 to be filled with air).
	 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic insert of Joseph with air filled voids, as taught by Shane so that the fluid flows gradually when pressure is applied.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0145608 (Herr) in view of US Patent Application Publication 2020/0390568 A1 (Joseph) in view of Non-patent literature “Laser scanning system for 3D modelling of prosthesis inner surface” (Carpinteiro) in view of US Patent Application Publication 2003/0181990A1 (Phillips) in view of US Patent 6,361,569 B1 (Slemker)
	Claim 20: Herr, Joseph, and Carpinteiro, and Phillips are silent on connecting a prosthetic limb to an attachment puck 
	Slemker discloses an connecting a prosthetic limb to an attachment puck integrated within the selected premade outer shell.  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer shell socket of Shane with an integrated attachment puck (Slemker, lower housing plate 46) to form a secure connection between the residual limb and the prosthesis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774   


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774